Citation Nr: 0739939	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-07 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 
2003 establishing entitlement to loss of use of both feet and 
special monthly compensation. 
 
2.  Entitlement to an initial evaluation in excess of 20 
percent for right shoulder disability. 
 
3.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1969, and from January 1970 to May 1976.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Detroit, Michigan that 
denied an effective date earlier than June 17, 2003 
establishing entitlement to loss of use of both feet and 
special monthly compensation.  Service was also granted for 
left and right shoulder disorders, each rated 20 percent 
disabling from November 20, 2002.  

The veteran disagrees with the initial ratings assigned for 
bilateral shoulder disability and has perfected a timely 
appeal to the Board.  As he is appealing the initial 
evaluations, the issues have been framed as denoted on the 
title page of this decision. See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  

The Board notes that the issue of entitlement to service 
connection for peripheral neuropathy of the lower extremities 
secondary to service-connected back disability was also on 
appeal.  The Board observes, however, that on VA form 9, the 
veteran stated he "totally agreed" that peripheral 
neuropathy was not caused by back surgeries.  Thus, the 
appellant does not appear to be claiming or appealing the 
issue of entitlement to service connection for peripheral 
neuropathy as secondary to service-connected back disability.  
The issue is thus withdrawn from appellate consideration on 
the basis that the appellant has not alleged an error of fact 
or law in the RO determination. See 38 C.F.R. § 20.202 
(2007).  

Rather, the veteran specifically emphasized on VA form 9 that 
peripheral neuropathy was caused by exposure to Agent Orange.  
It does not appear that the matter of service connection for 
peripheral neuropathy based on Agent Orange exposure has ever 
been addressed by the RO.  This issue is therefore not 
properly before the Board for appellate consideration and is 
referred to the RO for appropriate action.  

The veteran was afforded a personal hearing in June 2007 
before the undersigned Veterans Law Judge sitting at Detroit, 
Michigan.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to any of the issues currently on appeal.  The VCAA 
and its implementing regulations require that VA provide 
specific notice to claimants regarding information needed to 
complete an application for benefits, as well as specific 
notice regarding information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The record reflects that the RO has 
sent various VCAA notice letters to the veteran, but none 
addresses entitlement to an earlier effective date for 
establishing entitlement to loss of use of both feet and 
special monthly compensation, or entitlement to initial 
evaluations in excess of 20 percent for right and left 
shoulder disabilities.  The appellant has repeatedly referred 
to VA's duty to advise him of how to substantiate his claims 
in correspondence dated in March, April and May 2006.  He 
must therefore be given the required notice with respect to 
these issues on appeal.  Accordingly, the case must be 
remanded in order to comply with the statutory requirements 
of the VCAA.

The record reflects that the veteran has a long history of 
right foot drop and other neurological symptomatology 
affecting the lower extremities, including reported 
indications of left foot drop.  In a memorandum dated in 
April 2000, the RO requested an examination and medical 
opinion as to whether the veteran effectively had loss of use 
of the lower extremities.  Upon ensuing review of the medical 
record and physical examination in May 2000, the VA examining 
physician did not respond to the questions presented.  A VA 
nurse practitioner reviewed the record and examined the 
veteran in April 2003, but stated that she was unable to 
comment on whether or not there was effective function 
remaining[in the lower extremities] which would be equally 
well served by an amputation stump below the knee with the 
use of a suitable prosthetic appliance.  In a medical report 
dated June 17, 2003, N. R. Patel, M.D. stated that the 
veteran was essentially paraplegic related to poly lumbar 
root involvement from previous trauma and post operative 
changes.  After review of the record and a physical 
examination in November 2004, a VA examiner substantially 
corroborated this finding and found loss of use of the lower 
extremities.

The veteran asserts, however, that of loss of use of the 
lower extremities was in evidence long before the effective 
date of June 17, 2003 assigned for compensation purposes.  As 
indicated previously, the Board notes that this question was 
raised by the RO as early as April 2000 but that no 
satisfactory response was provided on that occasion.  The 
Board is thus of the opinion that the case should be reviewed 
by a board-certified neurologist to determine the earliest 
date that the veteran had loss the use of both lower 
extremities such that effective function remaining would be 
equally well served by an amputation stump below the knee 
with the use of a suitable prosthetic appliance.

Additionally, the Board notes that veteran appears to receive 
VA outpatient treatment and follow-up for bilateral shoulder 
disability.  Treatment records dating through November 8, 
2006 have been associated with the claims file.  The claims 
folder thus indicates that relevant evidence in support of 
the veteran's claims may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pertinent outpatient treatment records dating from November 
9, 2006 should be requested and associated with the claims 
folder.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claims on appeal.  
Additionally, the RO must notify 
the appellant of the information 
and evidence needed to 
substantiate his claims, of what 
part of such evidence he should 
obtain, and what part the RO will 
attempt to obtain on his behalf.  
He should also be told to provide 
any evidence in his possession 
that is pertinent to his claims.  
See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  

2.  VA outpatient records dating 
from November 9, 2006 should be 
retrieved and associated with the 
claims folder.

3.  The case should be referred to 
a board-certified neurologist to 
determine when the veteran 
effectively lost use of the lower 
extremities due to service-
connected lumbar spine disability.  
The claims folder and a copy of 
this remand should be made 
available to the examiner who 
should indicate whether or not the 
claims folder was reviewed.  The 
examiner is requested to identify 
all motor and sensory 
manifestations of the lower 
extremities attributable to the 
service-connected low back 
disorder.  He or she is requested 
to express an opinion, with 
detailed rationale, as to when the 
veteran's lower extremities 
effectively demonstrated loss of 
use according to the following 
criteria:

Loss of use of a foot will be held 
to exist when no effective 
function remains other than that 
which would be equally well served 
by amputation stump at the site of 
election below the elbow or knee 
with use of a suitable prosthetic 
appliance.  The determination will 
be made on the basis of the actual 
remaining function.  In this 
regard, complete paralysis of the 
external popliteal nerve (common 
peroneal) and consequent footdrop, 
accompanied by characteristic 
organic changes including trophic 
and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve 
will be taken as loss of use of 
the foot.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction.  
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issues on appeal.  If any benefit 
sought is not granted, the 
appellant should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


